The defendant admitted the facts but plead- — -That the land on which the trees grew, from which said bark was taken, was the land of the defendant; which cause was tried in the County Court and appealed to this court: The court observing the pleadings, ordered the cause to be erased from the docket; it not being appealable. In the case of Belton v. Christophers, sheriff at New London, September 1773, for an escape after issue closed to the jury, the court dismissed the cause because it appeared not to be appealable.